El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
Esta apelación fué interpuesta por el demandante contra la sentencia que después de celebrado el juicio declaró sin lugar su demanda.
El apelado insiste en su alegato ante nosotros en que ,1a demanda no aduce hechos determinantes de causa de acción, excepción que formuló en el tribunal inferior, y como si tiene razón la demanda no puede prosperar, haremos un resu-men de las alegaciones esenciales del demandante para resolver esta cuestión.
Alega el demandante en su demanda que el día 31 de oc-tubre de 1918 sufrió la pérdida de un brazo mientras estaba trabajando como empleado del demandado en una máquina de descascarar café, debido a la negligencia del demandado por no haber quitado del rollo ele la máquina una parte sa-liente que tiene, que se usaba antes para dar movimiento a la máquina con una rueda y una palanca pero que ahora no es necesaria porque la máquina es movida por un motor de gas; que por esa negligencia el saliente del rollo le cogió un saco o mochila que tenía puesto sobre la cabeza y es-palda para protegerse de la melaza del café en uva que caía del piso superior, cogiéndole también el brazo y partién-doselo, y que ganaba cuarenta centavos diarios.
Cuando este hecho ocurrió estaba vigente la ley de in-demnizaciones por accidentes del trabajo, aprobada el 25 de febrero de 1918, que dispone en su artículo 33 que será aplicable a accidentes que ocurran después del 30 de junio de 1918.
Según su artículo segundo esa ley es aplicable a los obre-ros lesionados o que se inutilicen o pierdan la vida por ac-cidentes que provengan del empleo y ocurran durante el curso de éste, pero no lo es a ningún patrono que regular-mente emplee menos de tres obreros, ni a ningún obrero cuyo *488jornal excediere de la suma de $1,200 anuales. La indem-nización a qne tenga derecho el obrero, qne está regulada por la misma ley, podrá ser reclamada por el obrero ante la Comisión de Indemnizaciones que por ella se crea (art. 8°.), ley que en su artículo 21 dispone que nada de lo contenido en ella se interpretará en el sentido de privar al obrero le-sionado o a sus herederos en caso de muerte, cié j.a renuncia de sus disposiciones en cualquier tiempo antes de recibir compensación en virtud de ella, y a reclamar y obtener da-ños y perjuicios de su patrono, de acuerdo con las disposi-ciones de ley, antes de entrar ésta en vigor, cuando las le-siones sufridas por dicho obrero hubieren sido causadas por acto ilegal o negligencia criminal de su patrono (wilful misconduct; disponiéndose que solamente en ese caso de re-nuncia tendrá el obrero comprendido en esta ley, o sus he-rederos de acuerdo con la misma, derecho a ejercitar la ac-ción de daños y perjuicios contra el patrono.
Por consiguiente, como el demandante no alega que su patrono empleaba menos de tres obreros para que resulte que no estaba el demandante obligado a las disposiciones de dicha ley, tenía que alegar que por virtud de ella no ha re-cibido compensación, y que las lesiones sufridas han sido causadas por el acto ilegal o negligencia criminal de su pa-trono, para que la demanda adujese hechos determinantes de causa de acción para reclamar daños y perjuicios del de-mandado.
Por el motivo expresado la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.